Mr. Justice Feinberg dissenting in part. I cannot concur in that part of the majority opinion ' affirming the order allowing solicitors’ fees to defend the appeal from the decree dismissing for want of equity the complaint for annulment filed by the husband. In my opinion, the contention made by plaintiff, that there is neither statutory authority nor general equity power to award the wife solicitiors’ fees to defend this appeal, is sound and should be sustained. Once a final decree is entered in this kind of a proceeding, the court’s jurisdiction ends, pending appeal, and can make no order for allowance of solicitors’ fees to defend the appeal. The annulment proceeding is not under any statute. It is fundamental in this State that the power to allow alimony in separate maintenance or divorce exists by virtue of the statute and not under general equity powers. Smith v. Smith, 334 Ill. 370; Jacobs v. Jacobs, 328 Ill. App. 133; Shaffer v. Shaffer, 219 Ill. App. 200. A court of equity has no general power to compel support of a wife, which is the husband’s common law obligation. That is why the legislature, in enacting the divorce and separate maintenance statutes, provided for such support. The common law duty to support is still preserved when the action is not in divorce or separate maintenance by ch. 68, pars. 24, 26 and 28 of the Ill. Rev. Stat. 1945 [ Jones Ill. Stats. Ann. 37.002, 37.004, 37.006]. It has been repeatedly held that the only power to allow solicitors’ fees to defend an appeal.involving the matrimonial relation is by virtue of par. 16, ch. 40, Ill. Rev. Stat. [Jones Ill. Stats. Ann. 109.183]. Jacobs v. Jacobs, 328 Ill. App. 133; Shaffer v. Shaffer, 219 Ill. App. 200; Balswic v. Balswic, 179 Ill. App. 118; Goodman v. Goodman, 329 Ill. App. 444 (abst.). If such a rule is to be applied in a divorce case, where the statute is silent, in the case of a wife defeated in the court below, with respect to the allowance of fees on an appeal, then, certainly, no rule more elastic in favor of the wife can be applied in an annulment proceeding. It has been many times held that with few exceptions solicitors’ fees cannot be assessed against the unsuccessful party in the absence of a statute making provision for the allowance of such fees. Royal Neighbors v. Chicago Title & Trust Co., 297 Ill. App. 80. I do not regard the instant case within any of the exceptions mentioned. There is another cogent reason why the order allowing solicitors’ fees after the decree was entered is erroneous. The decree before us on this appeal, providing for the dismissal of the defendant’s cross-complaint for separate maintenance or, in the alternative, divorce, was a clear adjudication against her that she had no equitable standing or claim against plaintiff. She did not appeal from this portion of the decree and is bound by it. It is certainly an anomaly for the court to adjudicate that she had no equitable claim or standing in court against the complainant and in the same breath allow her fees to defend an appeal not authorized by any statute. Our own Supreme Court, it seems to me, has settled this question in Jenkins v. Jenkins, 91 Ill. 167. There, the wife obtained a decree for divorce, which provided for alimony and solicitors’ fees. Defendant husband appealed. While the appeal was pending, the court made a further allowance of solicitors’ fees for defending the appeal. One of the grounds relied upon for reversal as to the allowance for solicitors’ fees was that the court had no jurisdiction to make the allowance after the cause had been removed to the Supreme Court, the very point which plaintiff makes here of the lack of jurisdiction of the court, after decree. In disposing of this contention, the Supreme Court said (p. 168): “.. . . were it not for sec. 15, chap. 40, R. L. 1874, page 421, we would have no hesitation in holding that appellant’s position toas well taken, — that after the appeal was consummated and the cause was removed to this court, the circuit court had no right to require appellant, by decree or othewise, to pay attorney or solicitor’s fees; but the section of the statute referred to in plain and express terms confers the power upon the circuit court, and the law as enacted by the Legislature must control.” (Italics mine.) The majority opinion treats the language quoted in the Jenkins case as obiter dictum. In this connection it may be well to bear in mind what our Supreme Court said on the subject of dictum in Scovill Mfg. Co. v. Cassidy, 275 Ill. 462 at p. 470: “We do not think the rule laid down in this last case upon the question here involved was dictum, but even if it was, it ivas the expression of opinion upon a point in a case deliberately passed upon by the court. . .” (Italics mine.) The challenge to the jurisdiction in the Jenkins case brought before the Supreme Court, and it deemed it necessary to determine the question whether, without such a statute, there could be any authority to make the allowance. Having rendered a deliberate expression of opinion upon this question, and not since overruled, we are in duty bound to follow the conclusion reached by the Supreme Court in the Jenkins case, notwithstanding Smith v. Saum, 324 Ill. App. 299, seemingly to the contrary. I am convinced this court went too far in holding in Smith v. Saum that the court had authority to grant solicitors’ fees, after decree, to defend an appeal in an annulment proceeding, relying upon Hart v. Hart, 198 Ill. App. 555, and that section 15 of the Divorce Act applied. The opinion in the Hart case discloses that the bill was for an annulment by the complainant, a minor; that there was no consummation of the marriage and no compliance with the statute with respect to marriage praying, the marriage should be annulled. The wife filed a cross-bill for separate maintenance, prayed for temporary alimony and solicitors’ fees and upon a hearing of the motion for temporary alimony and solicitors’ fees, an allowance was made, from which an appeal was taken on the ground that the court had no jurisdiction. There was no such question involved in the Hart case with respect to an allowance to defend an appeal. It was erroneously stated in Smith v. Saum, that this court, in Hart v. Hart, held that an allowance for fees to follow the appeal was proper, when a ^e-examination of the opinion in the Hart case discloses no such holding was declared. The majority opinion relies strongly upon A. R. Barnes & Co. v. Chicago Typographical Union, 232 Ill. 402, to support the claim of jurisdiction of the court in the instant case to make the allowance for fees. The question there involved was whether the chancellor, after granting a prohibitory injunction, and pending the appeal, had jurisdiction to punish for contempt, a violation of the injunction occurring pending the appeal. The Barnes case is not in point. By a rule of decision, supported by many textwriters, and not because of any statute existing in this State, it has been declared in many cases that a prohibitory injunction is not suspended by an appeal; that the very purpose of the injunction could be destroyed if a mere appeal would permit of its violation and continued violation pending an appeal, and thus allow a defendant to speculate upon the consequences of such a violation after the determination of the appeal. The prohibitory injunction cases are in a class which clearly is an exception to the general rule that, once a final decree is entered, an appeal from such decree suspends the jurisdiction of the court pending the appeal. This finds support in the language of the Supreme Court in the Barnes case at pages 408 and 409. For the foregoing reasons, I believe the order allowing the fees to defend this appeal should be reversed.